United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 30, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30424
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LEONARD RAY SMITH,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:04-CR-50095-1
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Leonard Ray Smith appeals his conviction for possession with

the intent to distribute ecstasy and possession of a firearm in

furtherance of a drug-trafficking crime.    Smith argues that the

district court erred in denying his motion to continue the

suppression hearing and that the district court erred in denying

the motion to suppress the evidence.

     This court will only overturn the denial of a motion to

continue if the defendant shows that the district court abused


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30424
                                -2-

its discretion and that he suffered serious prejudice.      United

States v. Scott, 48 F.3d 1389, 1393 (5th Cir. 1995).     Smith’s

contention that he was entitled to test the credibility of the

confidential informant is incorrect.   Further, the informant’s

testimony was irrelevant to the determination made by the

district court regarding the suppression of the evidence.    The

district court did not abuse its discretion in denying the motion

to continue.

     Smith next contends that the district court should have

granted the motion to suppress the evidence because the actions

of the law enforcement officers violated his Louisiana

constitutional rights.   The reasonableness of the search under

the Fourth Amendment is not dependent upon state law.     United

States v. Eastland, 989 F.2d 760, 766 (5th Cir. 1993); see also

United States v. Walker, 960 F.2d 409, 415 (5th Cir. 1992).

     Accordingly, Smith’s conviction is AFFIRMED.